    Case: 1:20-cv-05003 Document #: 44 Filed: 01/25/21 Page 1 of 2 PageID #:1325




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

__________________________________________
                                          )
Trademark Holder Identified in Exhibit 1, )
                                          )                  Case No.: 20-cv-5003
       Plaintiff,                         )
                                          )
       v.                                 )                  Judge: Honorable Matthew Kennelly
                                          )
Does 1-340, As Identified in Exhibit 2,   )
                                          )                  Magistrate: Hon. M. David Weisman
       Defendants.                        )
__________________________________________)

                               SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on January 20, 2021 [DOCKET

#43], in favor of Plaintiff Nowstalgic Toys, Inc., (“Nowstalgic Toys” or "Plaintiff') and against

the Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) per

Defaulting Defendant for willful use of counterfeit Nowstalgic Toys Trademark in connection

with the offer for sale and/or sale of products and Nowstalgic Toys acknowledges payment of an

agreed upon damages amount, costs, and interest and desires to release this judgment and hereby

fully and completely satisfy the same as to the following Defendants:

 Doe     Store Name                             Seller ID            Email Address
   21    Yiwu Power Import & Export Co., Ltd.   yiwupower            info@yiwupower.com

   47    God Plaything Store                    2613036              1101020519@qq.com

  114    co/edfa                                AE9ZTJ3F5Y2IA        8yryihsstj@sina.com




        THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:20-cv-05003 Document #: 44 Filed: 01/25/21 Page 2 of 2 PageID #:1326




Dated this January 25, 2021                       Respectfully submitted,

                                                  By:           /s/ Rishi Nair
                                                                              Rishi Nair
                                                                      ARDC # 6305871
                                                                        Kevin J. Keener
                                                                      ARDC # 6296898
                                                              Keener & Associates, P.C.
                                                        161 N. Clark Street, Suite #1600
                                                                      Chicago, IL 60601
                                                                        (312) 375-1573
                                                            rishi.nair@keenerlegal.com
                                                         kevin.keener@keenerlegal.com
